DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on February 22, 2021.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deposition carried out in the presence of an ion bombardment with an ion gun directed toward said substrate, and which emits, toward said substrate, a beam of positive ions generated in a plasma within the ion gun, as required by claim 1 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The amendments to the specification were received on February 22, 2021.  These content of these amendments to the specification are acceptable.  However, the specification is objected to because applicant is required to provide a “Brief Description of the Drawing” as required by MPEP 601 and 608.01(f).
               Furthermore, the following guidelines illustrate the preferred layout and content for patent applications. These guidelines are suggested for the applicant’s use. The following section headings are preferably used within the specification where appropriate and each of the numbered items should appear in upper case, without underlining or bold type, as section heading.
               1. BACKGROUND OF THE INVENTION
               2. SUMMARY OF THE INVENTION
               3. BRIEF DESCRIPTION OF THE DRAWINGS  
4. DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS
Further applicant might consider amending the header of the specification to reflect the current application number, and possibly identifying the paragraphs by individually numbered in Arabic numerals (e.g. [0001]) so that any amendment to the specification may be made by replacement paragraph in accordance with 37 CFR 1.121(b)(1).  It is noted that numbering the paragraphs of the specification of record is not considered a change that must be shown under 37 CFR 1.125(c).  See MPEP 608.01(q).

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the deposition process of in claim 1 is clear as described in the specification page 2, lines 26-30, confuses the examiner further.  It is unclear if applicant’s arguments are indicating that a 112(f) interpretation is being invoked.  (For purposes of examination the examiner does not assume this, however, if applicant does desire a 112(f) interpretation applicant should utilize the standard means/step language/format to invoke 112(f), see MPEP 2181.)  Regarding the process of making using ionic bombardment using an ion gun applicant argues:  “The deposition process imparts distinctive structural characteristics to the material M.  Specifically, the deposition process results in atomic rearrangement and densification of the formed material M.”  The examiner finds this unpersuasive.  All methods of making do some “atomic rearrangement” and there are other processes that result densification of materials.  For example, Bellville (of record) column 6 lines 56-column 7 line 5 discusses increased densification using a heat treatment.  The examiner’s concern is that the claim does not distinctly claim an article or the article’s composition.  It is unclear what materials are in material M of layer L in the article, particularly it is unclear how much, if any, of the precursor materials A and B are in the article.  More precisely precursor materials are materials that precede the article, and they could include catalyzing agents or solvents or carrier gases that may or may not be in the final product or the material might have a change in the index of refraction between the precursor state and when in the article.  That is to say limitation concerning the precursors’ composition do not clearly establish the article’s composition.  This makes the metes and bounds unclear.  Applicant’s argument does not address what the composition of the claimed article is, and the amendments to claim 1 do not clarify this issue, particularly they do not definitely state what the article is composed of.  

Regarding applicant’s argument that the precursor metallic compound A used in make the article clearly comprises MgF2.  The examiner’s issue raised in the 112 rejection is not regarding the composition of the precursor metallic compound A but if the article comprises MgF2.  This issue is unaddressed and it remains unclear if the article comprises MgF2.
Regarding applicant’s argument that the precursor organic compound B used in make the article clearly comprises at least one Si-C bond.  The examiner’s issue raised in the 112 rejection is not regarding the composition of the precursor organic compound B but if the article comprises at least one Si-C bond.  This issue is unaddressed and it remains unclear if the article comprises at least one Si-C bond.
Regarding applicant’s argument that the precursor organic compound B comprises at least one divalent group of a given formula, or that the organosilicon compound B is a compound of a given formula.  The examiner’s issue raised in the 112 rejection is not regarding the composition of the precursor organic compound B but if the article comprises at least one divalent group of a given formula, or that the organosilicon compound B is a compound of a given formula.  This issue is unaddressed and it remains unclear if the article comprises at least one divalent group of a given formula, or that the organosilicon compound B is a compound of a given formula.
Regarding applicant’s argument that the precursor organic compound B used in make the article clearly comprises at least one of the compounds listed in claim 9.  The examiner’s issue raised in the 112 rejection is not regarding the composition of the precursor organic compound B but if the article 
Regarding applicant’s argument that claim 10 provides limitations on the functional groups of the precursor organic compound B used in make the article is clear.  The examiner’s issue raised in the 112 rejection is not regarding the limitations on the functional groups of the precursor organic compound B.  It is unclear how these limitations on B limits the article.  This issue is unaddressed and it remains unclear what limitations are imposed on the article.
Regarding applicant’s statement:
As discussed in the response filed September 11, 2020, M.P.E.P. 2113 states that the structure implied by process steps should be considered when assessing the patentability of product-by-process claims, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. The article of claim 1 can only be defined by the process steps because the process steps impart specific technical characteristics to the manufactured layer. Applicants submit that the claims discussed above are clear with respect to the recited characteristics of compound A and compound B, and respectfully request withdrawal of the indefiniteness rejections.

Applicant has indicated that the process using an ion gun causes a densification of material M in layer L.  However, no density range has been claimed.  Further, densification can be accomplished by other means.  As set forth above, Bellville discusses increased densification using a heat treatment.  It has been held:
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
Regarding applicant’s argument centered on Bellville (and Schultz) failing to disclose the layer of material in a homogeneous form, particularly noting Bellville discloses layer 19 is colloidal, i.e. a heterogeneous form, the examiner is unpersuaded.  The layer L in the article of claim 1 is not claimed to be homogeneous.  (Further, the specification does not disclose layer L is homogeneous, as such it could not be added to the claim since it would be deemed prohibited new matter.)  Further, ion bombardment does not necessarily exclude a colloidal layer.  In evidence of this see Musket et al. “Enhanced adhesion at oxide/oxide interfaces by ion beam stitching” Appl. Phys. Lett. 52, 410 (1988) that discusses, among other things, using ion bombardment to increase the density of a colloidal layer without making the layer homogeneous.  
The examiner respectfully suggests that if applicant feels that the production method is the unique/unobvious portion of the disclosure, applicant might consider filing a divisional application with 

Examiner’s Comments
As previously noted, many of the claims contain product by process limitations, which are directed to processes used in creating the claimed article.  It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.  Accordingly the following product by process limitations are not afforded any patentable weight:
“material M obtained by vacuum deposition, by co-evaporation, of at least two precursors: one metallic compound A chosen from alkaline-earth metal fluorides and of at least one organic compound B” in claim 1;
“the deposition of the compound B, in gaseous form, is carried out in the presence of an ion bombardment with an ion gun directed toward said substrate, and which emits, toward said substrate, a beam of positive ions generated in a plasma within the ion gun, the compound B being activated under the effect of said ion gun, the ion bombardment causing an atomic rearrangement in and a densification of the formed material M” in claim 1;
“wherein the deposition of the organosilicon compound B under ion bombardment is carried out in the presence of a gas chosen from oxygen, noble gases, nitrogen and a mixture of two or more of these gases” in claim 4;
“wherein the evaporation of the metallic compound A is carried out using an electron gun” in claim 5; and
“said thin organic-inorganic layer having been obtained by deposition of an organosilicon compound or a mixture of organosilicon compounds in gaseous form, in the presence of an ion bombardment and in the absence of a mineral precursor” in claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-15 and 17 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “material M obtained by vacuum deposition, by co-evaporation, of at least two precursors: one metallic compound A chosen from alkaline-earth metal fluorides and of at least one organic compound B” in claim 1; renders the claim vague and indefinite.  Particularly, there are several limitations (i.e. steps) of how the article is made.  However, the claim is directed to an article.  It is unclear what materials are in material M of layer L in the article, making the metes and bounds unclear.  For purposes of examination the examiner’s guess is that layer L comprises an alkaline-earth metal, fluoride, silicon and an organic.
Regarding claim 2 “wherein that the organic compound B does not comprise any fluorocarbon” has clarity issues.  It is unclear how this ingredient in material M included in layer L further limits the article.  Particularly, layer L is required to have fluoride and an organic, as set forth above.  It is unclear how/why this ingredient is prohibited particularly since its constituent elements, i.e. fluoride and an organic, end up in the article.  This appears to be a directed to the process of producing the article the per se.  For purposes of examination the examiner will for claim 2 assume as long as an alkaline-earth metal, fluoride, silicon and an organic are in layer L the claim is read on.
Regarding claim 6 “wherein the metallic compound A is MgF2” limits on the ingredient compound A used to make material M used in layer L.  This claim has similar issues as above because there is no clear statement of what is in final material M used in layer L.  For purposes of examination the examiner will for claim 6 assume as long as magnesium, fluoride, silicon and an organic are in layer L the claim is read on.
Regarding claim 7 “wherein the organosilicon compound B comprises at least one Si-C bond” limits on the ingredient compound B used to make material M used in layer L.  This claim has similar issues as above because there is no clear statement of what is in final material M used in layer L, particularly it is unclear if there is at least one Si-C bond in layer L.  For purposes of examination the examiner will for claim 7 assume as long as an alkaline-earth metal, fluoride, silicon and an organic are in layer L the claim is read on.
Regarding claim 8 lists a Markush group of possible ingredient compound B used to make material M used in layer L.  This claim has similar issues as above because there is no clear statement of what is in final material M used in layer L, particularly it is unclear if there is at least one divalent group of formula: where R'1 to R'4 independently denote alkyl, vinyl, aryl or hydroxyl groups or hydrolysable groups, or in that the compound B corresponds to the formula: 

in which R'5, R'6, R'7 and R'8 independently denote hydroxyl groups or hydrolysable groups, such as OR groups, in which R is an alkyl group in layer L.  For purposes of examination the examiner will for claim 8 assume as long as an alkaline-earth metal, fluoride, silicon and an organic that is in any of the groups listed are in layer L the claim is read on.
Regarding claim 9 lists a Markush group of possible ingredient compound B used to make material M used in layer L.  This claim has similar issues as above because there is no clear statement of what is in final material M used in layer L, particularly it is unclear if there is octamethylcyclotetrasiloxane, 2,4,6,8-tetramethylcyclotetrasiloxane, decamethyltetrasiloxane, decamethylcyclopentasiloxane, dodecamethylpentasiloxane or hexamethyldisiloxane in layer L.  For purposes of examination the examiner will for claim 9 assume as long as an alkaline-earth metal, fluoride, silicon and an organic that is in any of the groups listed are in layer L the claim is read on.
Regarding claim 10, the claims note various limits on the ingredient compound B used to make material M used in layer L.  These claims have similar issues as above because there is no clear statement of what is in final material M used in layer L, particularly it is unclear if the silicon atom in layer L can or cannot comprise any hydrolysable group or hydroxyl group or if the silicon and organic in L is an organosilicon compound that can or cannot comprise any hydrolysable group or hydroxyl group.  For purposes of examination the examiner will for claim 10 assume as long as an alkaline-earth metal, fluoride, silicon and an organic are in layer L the claim is read on.
Claims 2, 4-15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1-2, 4-11, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belleville et al. US Patent 6,387,517, of record.
Regarding claim 1 Belleville discloses an article (inter alia column 13 lines 34-38 e.g. figures 2 & 4) comprising a substrate (e.g. substrate 15) having at least one main surface coated with at least one layer L (e.g. layer 19) of at least one material M (inherent for a layer to have at least one material/ingredient) obtained by vacuum deposition, by co-evaporation (no patentable weight given, as set forth above), of at least two precursors one metallic compound A chosen from alkaline-earth metal fluorides and of at least one organic compound B (inter alia column 16 lines 1-4 discusses ingredients including magnesium fluoride and siloxane or silicon oxide binder in polymeric form), the material M having a refractive index at the wavelength of 632.8 nm ranging from 1.38 to 1.47 (e.g. column 16 line 1 notes 19 has “a low refractive index nB & lines 1-23  discloses a low refractive index signifies <1.5), wherein: - the organic compound B comprises an organosilicon compound or a mixture of organosilicon compounds (inter alia column 16 lines 1-4 discusses ingredients including siloxane or silicon oxide binder in polymeric form); and - the deposition of the compound B, in gaseous form, is carried out in the presence of an ion bombardment with an ion gun directed toward said substrate, and which emits, toward said substrate, a beam of positive ions generated in a plasma within the ion gun, the compound B being activated under the effect of said ion gun, the ion bombardment causing an atomic inter alia column 6 line 56-column 7 line 5 discusses densification).
Regarding claim 2 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein the organic compound B does not comprise any fluorocarbon (insofar as it is understood the claim is read on, as set forth above).
Regarding claim 4 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein the deposition of the organosilicon compound B under ion bombardment is carried out in the presence of a gas chosen from oxygen, noble gases, nitrogen and a mixture of two or more of these gases (no patentable weight given, as set forth above).
Regarding claim 5 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein the evaporation of the metallic compound A is carried out using an electron gun (no patentable weight given, as set forth above).
Regarding claim 6 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein the metallic compound A is MgF2 (insofar as it is understood the claim is read on, as set forth above, further inter alia column 16 lines 1-4 discusses ingredients including magnesium fluoride).
Regarding claim 7 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein the organosilicon compound B comprises at least one Si-C bond (insofar as it is understood the claim is read on, as set forth above).
Regarding claim 8 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein the organosilicon compound B comprises at least one divalent group of formula:1 to R'4 independently denote alkyl, vinyl, aryl or hydroxyl groups or hydrolysable groups, or in that the compound B corresponds to the formula: 

in which R'5, R'6, R'7 and R'8 independently denote hydroxyl groups or hydrolysable groups, such as OR groups, in which R is an alkyl group (insofar as it is understood the claim is read on, as set forth above, further inter alia column 17 lines 13-50 includes ingredient alkylphenoxy-polyethoxyethanol).
Regarding claim 9 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein the compound B is chosen from octamethylcyclotetrasiloxane, 2,4,6,8-tetramethylcyclotetrasiloxane, decamethyltetrasiloxane, decamethylcyclopentasiloxane, dodecamethylpentasiloxane or hexamethyldisiloxane (insofar as it is understood the claim is read on, as set forth above).
Regarding claim 10 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein the silicon atom or atoms of the organosilicon compound B do not comprise any hydrolysable group or hydroxyl group (insofar as it is understood the claim is read on, as set forth above).
Regarding claim 11 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein the layer L (e.g. 19) constitutes at least one layer of a multilayer interference coating (column 9 line 64-column 10 line 9 e.g. layer 9 with high refractive index nH in combination with layer 19 with low refractive index nB would be an interference filter).
Regarding claim 13 Belleville discloses the article as claimed in claim 11, as set forth above.  Belleville further discloses wherein the multilayer interference coating is an antireflective coating (inherent given structure and properties of the materials used).

Regarding claim 15 Belleville discloses the article as claimed in claim 1, as set forth above.  Belleville further discloses wherein it possesses a critical temperature greater than or equal to 70°C (inherent given structure and properties of the materials used, further inter alia column 16 lines 6-10 discusses processing at higher temperatures, e.g. 150 C, as part of manufacturing process implying the critical temperature is ≥ 70 C). 
Regarding claim 17 Belleville discloses the article as claimed in claim 14, as set forth above.  Belleville further discloses wherein the optical lens is an ophthalmic lens (column 13 lines 34-38 particularly “spectacle lens”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as it is understood claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Belleville et al. US Patent 6,387,517, of record, in view of Schulz et al. US Patent Application Publication 2016/0216409, of record.
Regarding claim 12 Belleville discloses the article as claimed in claim 11, as set forth above.  Belleville further discloses wherein the layer L (e.g. 19) constitutes the layer of the multilayer interference coating (e.g. combination of 9 & 19) furthest from the substrate (see figure 2) and wherein a thin organic-inorganic layer (column 8 line 49-52 “also comprise, on the layer with a low refractive index, an anti-abrasive layer, produced preferably according to the invention and based on a fluoro-organosilane” e.g. anti-abrasive layer 21) is deposited on said layer L of said multilayer interference 
Belleville is silent regarding the thickness protective anti-abrasive layer. Specifically, Belleville does not disclose said thin organic-inorganic layer has a thickness of 1 to 20 nm.  
Schulz teaches an article (title e.g. figures 3A-F) comprising a substrate (inter alia abstract e.g. substrate 10) having at least one main surface coated with at least one layer L (e.g. layer 1) made from ingredients including at least one metallic compound A chosen from alkaline-earth metal fluorides (inter alia paragraph [0058] “1 preferably contains MgF2”) and of at least one organic compound B (inter alia paragraph [0058] “1 preferably contains … melamine”) that can have a low index of refraction (inter alia paragraph [0023] teaches the layer index, ngl(z) can be designed to varying the organics, with n2, and inorganics, with n1, such that the range for the layer is n1≤ ngl(z) ≤n2, paragraph [0003] notes MgF2 has n=1.38 & melamine has n=1.87 thus teaches a range of 1.38 to 1.87), and further teaches a protective layer (e.g. 4) on the outer side that is 10-50nm thick, preferably less than 30 nm (paragraph [0068]), which would be combining prior art elements according to known methods to yield predictable results, and given the teaching in the Schulz would have suggested a specific thickness range for the thin protective coating that would have led one of ordinary skill to modify the Belleville to combine prior art reference teachings to arrive at the claimed invention, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the thin organic-inorganic layer in the article as disclosed by Belleville to have a thickness of 1 to 20 nm as 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Musket et al. “Enhanced adhesion at oxide/oxide interfaces by ion beam stitching” Appl. Phys. Lett. 52, 410 (1988); in regards to the reasons noted above.
Allen et al. “Antireflection coatings for plastic optics” J. Phys. D: Appl. Phys. 21 S92 (1988); in regards to a similar invention.
Saxe, “Ion-Induced Processes in Optical Coatings” PhD thesis, University of Arizona, 1985; in regards to a similar invention.
Kennemore et al. “Ion beam processing for coating MgF2 onto ambient temperature substrates” Applied Optics, Vol. 23, No. 20, pp 3608-3611, 1984; in regards to a similar invention.
Schultz, “Review of modern techniques to generate antireflective properties on thermoplastic polymers” Applied Optics, Vol. 45, No. 7, pp 1608-1618, 2006; in regards to a similar invention.
Dumas et al. “Optical properties of magnesium fluoride thin films produced by argon ion-beam assisted deposition” Journal of Vacuum Science & Technology A, 20(1), pp102-106, 2002; in regards to a similar invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                              March 31, 2021